--------------------------------------------------------------------------------

THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”) RELATES TO AN
OFFERING OF A CONVERTIBLE NOTE (THE “NOTE”) IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NEITHER THE NOTE OR THE SECURITIES INTO WHICH THE NOTE IS CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, IT MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO A U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE NOTE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE 1933 ACT. “UNITED STATES” AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S
UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE NOTE MUST NOT
TRADE THE NOTE BEFORE THE DATE WHICH IS FOUR MONTHS AND ONE DAY FROM THE CLOSING
DATE (AS DEFINED HEREIN).

THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE ARE LISTED ON THE TORONTO
STOCK EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH
THE FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON TSX.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: Voice Mobility International, Inc. (the “Company”)   107 - 645 Fort Street
Victoria,   British Columbia V8W 1G2

PURCHASE OF CONVERTIBLE DEBENTURES

1.                Subscription

1.1              On the basis of the representations and warranties and subject
to the terms and conditions set forth herein, the undersigned (the “Subscriber”)
hereby irrevocably subscribes for and agrees to purchase secured convertible
debentures (the “Debentures”) in the principal amount of $__________________(the
“Proceeds”), in the form attached hereto as Exhibit “A” (such subscription and
agreement to purchase being the “Subscription”) on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein and in the Debentures.

1.2              The Debentures will have, among others, the following terms:

  (a)

the principal amount of the Debentures, and accrued but unpaid interest thereon,
will be repayable on the first anniversary of the issuance of the Debentures
(the “Maturity Date”);

        (b)

the principal amount of the Debentures shall bear interest at 10% per annum
payable on the Maturity Date or upon conversion;


--------------------------------------------------------------------------------

- 2 -

  (c)

if the common shares of the Company (each a “Common Share”) are not cease traded
by any regulatory authority and the Common Shares are listed for trading on the
TSX Venture Exchange or similar stock exchange (the “Exchange”), the principal
amount of the Debentures, excluding any accrued interest thereon (the “Accrued
Interest”), will be convertible into Common Shares at the conversion price of
$0.05 per unit (each a “Unit”). Each Unit consists of one Common Share (each a
“Unit Share”) and one warrant (a “Warrant”). Each Warrant entitles the holder to
purchase one additional Common Share (each a “Warrant Share”) at an exercise
price of $0.10 for a period of 24 months from the date of conversion;

        (d)

at the time of conversion, the Holder may elect to have the Accrued Interest
converted into common shares at the a price per share equal to the volume
weighted average trading price of the Company’s common shares, calculated by
dividing the total value by the total volume of securities traded for the five
trading days immediately preceding the date of conversion; and

        (e)

the Debentures will be secured by the General Security Agreements in the form
attached hereto as Exhibit “B”.

1.3              On the basis of the representations and warranties and subject
to the terms and conditions set forth herein, including the approval of this
Subscription by the Exchange, the Company hereby agrees to sell and issue the
Debentures to the Subscriber. Subject to the terms hereof, the Subscription
Agreement will be effective upon its acceptance by the Company.

1.4              Unless otherwise provided, all dollar amounts referred to in
this Subscription Agreement are in lawful money of Canada.

2.                Payment

2.1              The Proceeds shall be paid to the Company by the Subscriber on
or before June 30, 2010 or such other date as the parties mutually agree (the
“Closing Date”);

2.2              The Subscriber shall pay the Proceeds by certified cheque or
bank draft drawn on a Canadian chartered bank, and made payable and delivered to
the Company. Alternatively, the Proceeds may be wired to the Company or its
lawyers pursuant to wiring instructions that will be provided to the Subscriber
upon request. If the Proceeds are wired to the Company’s lawyers, the Subscriber
authorizes such lawyers to immediately deliver the Subscription Proceeds to the
Company upon receipt of the Proceeds from the Subscriber.

2.3              The Subscriber acknowledges and agrees that this Subscription
Agreement, the Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, at any time before the Closing Date, this
Subscription Agreement, the Proceeds (without interest thereon) and any other
documents delivered in connection herewith will be returned to the Subscriber at
the address of the Subscriber as set forth in this Subscription Agreement.

3.                Documents Required from Subscriber

3.1               The Subscriber must complete, sign and return to the Company
the following documents:

  (a)

two (2) executed copies of this Subscription Agreement;

        (b)

if the Subscriber is investing less than CDN$150,000, an Investor Questionnaire
(the “Questionnaire”) attached as Exhibit C hereto;

        (c)

an investor acknowledgement form attached as Exhibit D; and


--------------------------------------------------------------------------------

- 3 -

  (d)

if the Subscriber is not an individual and does not have a current Corporate
Placee Registration Form on file with the Exchange, the Corporate Placee
Registration Form attached as Exhibit F hereto.

3.2              The Subscriber shall complete, sign and return to the Company
as soon as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.

3.3               Both parties to this Subscription Agreement acknowledge and
agree that Clark Wilson LLP has acted as counsel only to the Company and is not
protecting the rights and interests of the Subscriber. The Subscriber
acknowledges and agrees that the Company and Clark Wilson LLP have given him the
opportunity to seek, and have recommended that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Subscription
Agreement and, further, the Subscriber hereby represents and warrants to the
Company and Clark Wilson LLP that the Subscriber has sought independent legal
advice or waives such advice.

4.               Conditions and Closing

4.1               Closing of the offering (the “Offering”) of the Debentures
shall occur on the Closing Date.

4.2              Provided that the Subscriber has satisfied the requirements of
Sections 2 and 3 hereof and the Company has accepted this Subscription
Agreement, on the Closing Date, the Company shall deliver to the Subscriber
certificates representing the Debentures and an executed General Security
Agreement.

5.               Acknowledgements and Agreements of Subscriber

5.1               The Subscriber acknowledges and agrees that:

  (a)

none of the Debentures, Units, Unit Shares, Warrants, or Warrant Shares
(collectively, the “Securities”) have been or will be registered under the
United States Securities Act of 1933, as amended (the “1933 Act”), or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

        (c)

by completing the Questionnaire, if applicable, the Subscriber is representing
and warranting that the Subscriber satisfies one of the categories of
registration and prospectus exemptions provided in National Instrument 45-106
adopted by the British Columbia Securities Commission (the “BCSC”);

        (d)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) and Canadian securities commissions in compliance, or intended
compliance, with applicable securities legislation;

        (e)

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and Canadian Securities
Commissions;


--------------------------------------------------------------------------------

- 4 -

  (f)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (g)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (h)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

        (i)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaire and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Subscription Agreement or the Questionnaire;

        (j)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaire or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

        (k)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

        (l)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions;


  (m)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Securities under the Securities Act (British Columbia) (the “BC Act”) and
National Instrument 45-102 Resale of Securities adopted by the BCSC;

        (n)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of British Columbia including statutory rights
of rescission or damages, will not be available to the Subscriber;


--------------------------------------------------------------------------------


- 5 -

  (o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any other commissions or securities regulatory
authorities;

        (p)

there is no government or other insurance covering any of the Securities;

        (q)

the Company will refuse to register the transfer any of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

        (r)

the Subscriber has not purchased the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        (s)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

        (t)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

6.               Representations, Warranties and Covenants of the Subscriber

6.1              The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:

  (a)

the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;

          (b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

          (c)

the Subscriber:

          (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

          (ii)

the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Subscriber is permitted to purchase the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions,


--------------------------------------------------------------------------------

- 6 -

  (iii)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities,

          (iv)

the purchase of the Securities by the Subscriber does not trigger:

          A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

          B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

          (v)

the Subscriber will, if requested by the Company, deliver to the Company and the
Agent a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Company, acting reasonably;


  (d)

it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (e)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to, or the constating documents of,
the Subscriber or of any agreement, written or oral, to which the Subscriber may
be a party or by which the Subscriber is or may be bound;

        (f)

the Subscriber has duly executed and delivered this Subscription Agreement and
upon acceptance thereof by the Company it will constitutes a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;

        (g)

the Subscriber has received and carefully read this Subscription Agreement;

        (h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment t
and it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
periodic filings filed by the Company publicly with the SEC;

        (i)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

        (j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (k)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;


--------------------------------------------------------------------------------

- 7 -

  (l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaire and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

        (m)

the Subscriber is purchasing the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

        (n)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

        (o)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

        (p)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

        (q)

the Subscriber acknowledges that it has not purchased the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        (r)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

        (s)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

        (t)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities,

        (iii)

as to the future price or value of any of the Securities, or


--------------------------------------------------------------------------------

- 8 -

  (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system; and

          (u)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

          (i)

a fully completed and executed Questionnaire, if applicable, in the form
attached hereto as Exhibit C, and

          (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Subscription Agreement includes any person in the United
States.

7.               Present Ownership of Securities

7.1              The Subscriber either [check appropriate box]:

  [ ]

does not own directly or indirectly, or exercise control or direction over, any
common shares of the Company or securities convertible into common shares of the
Company; or

        [ ]

owns directly or indirectly, or exercises control or direction over,
____________common shares of the Company and convertible securities entitling
the holder thereof to acquire an additional ____________common shares of the
Company.

8.               Insider Status

8.1              The Subscriber either [check appropriate box]:

  [ ]

is an “Insider” of the Company as defined in the BC Act, namely: “Insider”
means:

            (i)

a director or senior officer of the Company;

            (ii)

a director or senior officer of a person that is itself an insider or subsidiary
of the Company;

            (iii)

a person that has:

            A.

direct or indirect beneficial ownership of;

            B.

control or direction over; or

            C.

a combination of direct or indirect beneficial ownership of and of control or
direction over

securities of the Company carrying more than 10% of the voting rights attached
to all the Company’s outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or

--------------------------------------------------------------------------------

- 9 -

  (iv)

the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or

          [ ]

is not an Insider of the Company.


9.

Member of “Pro Group”

    9.1

The Subscriber either [check appropriate box]:


  [ ]

is a Member of the “Pro Group” as defined in the policies of the Exchange,
namely: “Pro Group” means:

            (i)

Subject to subparagraphs (ii), (iii) and (iv) below, “Pro Group” shall include,
either individually or as a group:

            A.

the member (i.e. a member of the Exchange under the Exchange requirements);

            B.

employees of the member;

            C.

partners, officers and directors of the member;

            D.

affiliates of the member; and

            E.

associates of any parties referred to in subparagraphs (i) through (iv).

            (ii)

The Exchange may, in its discretion, include a person or party in the Pro Group
for the purposes of a particular calculation where the Exchange determines that
the person is not acting at arm’s length of the member.

            (iii)

The Exchange may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the Exchange determines that the
person is acting at arm’s length of the member.

            (iv)

The member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (i) to be excluded from the Pro Group where the member
determines that:

            A.

the person is an affiliate or associate of the member acting at arm’s length of
the member;

            B.

the associate or affiliate has a separate corporate and reporting structure;

            C.

there are sufficient controls on information flowing between the member and the
associate or affiliate; and

            D.

the member maintains a list of such excluded persons; or


  (b)

[ ]            is not a member of the Pro Group.

10.               Conditional upon Exchange Acceptance

10.1              Without limitation, this Subscription and the transactions
contemplated hereby are conditional upon and subject to the Company receiving
acceptance from the Exchange of the Offering and the transactions contemplated
hereby.

--------------------------------------------------------------------------------

- 10 -

11.               Representations and Warranties will be Relied Upon by the
Company

11.1              The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation, or (if applicable) the eligibility of
others on whose behalf it is contracting hereunder to purchase the Debentures
under applicable securities legislation. The Subscriber further agrees that by
accepting delivery of certificates representing the Securities, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at each date of acceptance of such certificates
with the same force and effect as if they had been made by the Subscriber on
such date and that they will survive the purchase by the Subscriber of the
Debentures and the acquisition by the Subscriber of the Conversion Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

12.               Acknowledgement and Waiver

12.1               The Subscriber has acknowledged that the decision to purchase
the Debentures was solely made on the basis of publicly available information.
The Subscriber hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Subscriber
might be entitled in connection with the distribution of any of the Securities.

13.               Legending and Registration of Subject Securities

13.1               The Subscriber consents to the placement of a legend on any
certificate or other document evidencing any of the Securities to the effect
that such securities have not been registered under the 1933 Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Subscription Agreement
such legend to be substantially as follows:

“THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

  

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE <>.

  

THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE ARE LISTED ON THE TORONTO
STOCK EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH
THE FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON TSX.


--------------------------------------------------------------------------------

- 11 -

13.2              The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.

14.               Collection of Personal Information

14.1              The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement. The Subscriber’s personal information
(and, if applicable, the personal information of those on whose behalf the
Subscriber is contracting hereunder) may be disclosed by the Company to (a)
stock exchanges or securities regulatory authorities, including the Exchange,
(b) the Company’s registrar and transfer agent, (c) Canadian tax authorities,
(d) authorities pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), and (e) any of the other parties involved in
the issuance of the Securities, including legal counsel, and may be included in
record books in connection with the issuance of the Securities. By executing
this Subscription Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice. Notwithstanding that the Subscriber may be purchasing the Securities
as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.

14.2               Furthermore, the Subscriber is hereby notified that:

  (a)

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities;

        (b)

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation; and

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

15.               Consent

15.1              By executing this Subscription Agreement, the Subscriber (on
its own behalf and, if applicable, on behalf of each beneficial purchaser on
whose behalf the Subscriber is acting) acknowledges and expressly consents to:

  (a)

the disclosure of Personal Information by the Company to the Exchange (as
described in Exchange Appendix 6A, a copy of which is attached as Exhibit E
hereto) pursuant to Form 4B; and

        (b)

the collection, use and disclosure of personal information by the Exchange for
the purposes described in Appendix 6A or as otherwise identified by the
Exchange, from time to time.

For the purposes of this Section 15, “Personal Information” means any
information about the Subscriber, and includes information contained in Part II
Items 8, 9, 10 and Part IV Item 3(a), as applicable, of Form 4B, and “Form 4B”
means Exchange Form 4B entitled Private Placement Notice Form.

--------------------------------------------------------------------------------

- 12 -

16.               Costs

16.1              The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Debenture or the conversion of the Debenture into Units shall be borne by the
Subscriber.

17.               Governing Law

17.1              All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein, without
regard to the principles of conflicts of law thereof. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the jurisdiction of the
courts of the Province of British Columbia.

18.               Survival

18.1              This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Debentures by the
Subscriber pursuant hereto.

19.               Assignment

19.1              This Subscription Agreement is not transferable or assignable.

20.               Severability

20.1              The invalidity or unenforceability of any particular provision
of this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

21.               Entire Agreement

21.1              Except as expressly provided in this Subscription Agreement
and in the agreements, instruments and other documents contemplated or provided
for herein, this Subscription Agreement contains the entire agreement between
the parties with respect to the sale of the Debentures and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company or by anyone else.

22.               Notices

22.1              Any notice required or permitted to be given to the Company
will be in writing and may be given by prepaid registered post, electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy to the address of the Company set forth below or such
other address as the Company may specify by notice in writing to the Subscriber,
and any such notice will be deemed to have been given and received by the
Company to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered:

Voice Mobility International, Inc.
107-645 Fort Street
Victoria, BC V8W 1G2

--------------------------------------------------------------------------------

- 13 -

with a copy, which shall not constitute notice, to:

Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1

Attention: Virgil Z. Hlus
Fax: (604) 687-6314

23.               Counterparts and Electronic Means

23.1              This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.


  (Name of Subscriber – Please type or print)    
      (Signature and, if applicable, Office)     
    (Address of Subscriber)     
    (City, State or Province, Postal Code of Subscriber)     
    (Country of Subscriber)


--------------------------------------------------------------------------------

- 14 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the purchase of the
Debentures is hereby accepted by Voice Mobility International, Inc.

DATED at Vancouver, British Columbia, the _______day of ____________________,
2010.

VOICE MOBILITY INTERNATIONAL, INC.

Per:   ______________________________________
          Authorized Signatory

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DEBENTURE

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GENERAL SECURITY AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT C

INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber is (tick one or more of the following boxes):

            (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[   ]             (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[   ]             (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[   ]             (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[   ]             (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[   ]             (F)

an accredited investor

[   ]             (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[   ]             (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[   ]


  2.

if the Subscriber has checked box B, C, D, E, G or H in paragraph 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

               

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).


--------------------------------------------------------------------------------

- 18 -

3.

if the Subscriber has ticked box F in Section 1 above, the Subscriber satisfies
one or more of the categories of “accredited investor” (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):


  [ ]

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

        [ ]

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [ ]

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [ ]

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

        [ ]

(e) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

        [ ]

(f) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (e);

        [ ]

(g) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [ ]

(h) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [ ]

(i) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [ ]

(j) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors; or

        [ ]

(k) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor.


--------------------------------------------------------------------------------

- 19 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________ day of ______________________, 2010.

  If an Individual:   If a Corporation, Partnership or Other       Entity:      
            Signature   Print or Type Name of Entity                   Print or
Type Name   Signature of Authorized Signatory                       Type of
Entity


--------------------------------------------------------------------------------

EXHIBIT D

INVESTOR ACKNOWLEDGEMENT FORM

--------------------------------------------------------------------------------


 

- 21 -

 

EXHIBIT E

 

[tsxbw.jpg]

 APPENDIX 6A
ACKNOWLEDGEMENT – PERSONAL INFORMATION

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
“the Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 * to conduct background checks,
 * to verify the Personal Information that has been provided about each
   individual,
 * to consider the suitability of the individual to act as an officer, director,
   insider, promoter, investor relations provider or, as applicable, an employee
   or consultant, of the Issuer or Applicant,
 * to consider the eligibility of the Issuer or Applicant to list on the
   Exchange,
 * to provide disclosure to market participants as to the security holdings of
   directors, officers, other insiders and promoters of the Issuer, or its
   associates or affiliates,
 * to conduct enforcement proceedings, and
 * to perform other investigations as required by and to ensure compliance with
   all applicable rules, policies, rulings and regulations of the Exchange,
   securities legislation and other legal and regulatory requirements governing
   the conduct and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

(a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

    (b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

--------------------------------------------------------------------------------

- 22 -

  EXHIBIT F [tmxlogo.jpg] 

 

FORM 4C

CORPORATE PLACEE REGISTRATION FORM

This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

1. Placee Information:       (a) Name:
____________________________________________________________________________    
    (b) Complete Address:
__________________________________________________________________         (c)
Jurisdiction of Incorporation or Creation:
__________________________________________________


2.

(a) Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
__________

      (b)

Is the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? __________


3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

      (a)

it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

      (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________[jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

      (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

      (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

      (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


--------------------------------------------------------------------------------

- 23 -

4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:


Name * City Province or State Country                                

* If the Control Person is not an individual, provide the name of the individual
that makes the investment decisions on behalf of the Control Person.

5. Acknowledgement - Personal Information and Securities Laws

  (a)

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

  (i)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

        (ii)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.


  (b)

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

Dated and certified (if applicable), acknowledged and agreed, at
_____________________________ on ___________________________________________





  (Name of Purchaser - please print)           (Authorized Signature)          
(Official Capacity - please print)         (Please print name of individual
whose signature appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------